Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action
	This office action is a response to applicant’s communication submitted December 14, 2021, wherein claims 1-20 are canceled and new claims 21-37 are introduced.  This application was filed on March 16, 2002 and makes no priority claims.
Claims 21-37 are pending in this application.
Claims 21-37 as amended are examined on the merits herein.

Reasons for Allowance
Applicant’s amendment, submitted December 14, 2021, with respect to the rejection of claims 1-18 under 35 USC 112(b) for indefinitely containing limitations that could be either process steps or product-by-process limitations, has been fully considered and found to be persuasive to remove the rejection as the indefinite claims have been canceled and the newly introduced claims clearly define all limitation as either process steps or product-by-process limitations.  Therefore the rejection is withdrawn.

Applicant’s amendment, submitted December 14, 2021, with respect to the rejection of claim 1 under 35 USC 112(b) for including a parenthetical limitation that may or may not be limiting, has been fully considered and found to be persuasive to remove the rejection as claim 1 has been canceled.  Therefore the rejection is withdrawn.



Applicant’s amendment and declaration, submitted December 14, 2021, with respect to the rejection of claims 1 and 4-20 under 35 USC 102(a)(1) for being anticipated by Hao et al., have been fully considered and found to be persuasive to remove the rejection as claims 1 and 4-20 have been canceled and Applicant has demonstrated that the formation and properties of Maillard reaction products are sufficiently unpredictable that the compositions described by new claims 21-37 are not necessarily the same as any described in the prior art.  Therefore the rejection is withdrawn.

Applicant’s amendment and declaration, submitted December 14, 2021, with respect to the rejection of claims 2 and 3 under 35 USC 103 for being obvious over Hao et al. in view of Karipay et al. and Shao et al., have been fully considered and found to be persuasive to remove the rejection as claims 2 and 3 have been canceled and Applicant has demonstrated that the formation and properties of Maillard reaction products are sufficiently unpredictable that the compositions described by new claims 21-37 are not necessarily the same as any described in the prior art.  Therefore the rejection is withdrawn.

	Currently claims 21-37 are pending in this application and have been examined on the merits herein.  Applicant’s amendment submitted December 14, 2021, and the declaration of Raniah Abdulmoshen Afif Jaha under 37 CFR 1.132, are seen to be persuasive to remove all rejections of record 
	The claimed invention is directed to either a method comprising steps of making a Maillard reaction product by refluxing an aqueous solution of glucose and lysine in a specific molar ratio, pH, and temperature for between 30-60 minutes at a specific concentration, (claims 21 and 34) or a composition resulting from such a reaction. (Claim 30)  Independent claim 24 and its dependent claims further comprise steps of isolating the Maillard reaction product form the aqueous solution and contacting the surface of a human oral cavity or heart with the reaction product.
	The prior art does not describe Maillard reactions between glucose and lysine under the exact specified conditions.  While Hao et al. US9993414 (cited in previous action) discloses the compound N-(1-deoxy-fructos-1-yl)lysine, which is an Amadori compound produced by the reaction of lysine and glucose, the Maillard reaction is a poorly characterized group of chemical reactions that occur between amino acids and carbohydrates at high temperatures.  A Maillard reaction product is not a specific isolated chemical compound but rather a mixture of different substances resulting from a particular set of process conditions.  There is no guarantee that the Amadori compound described by Hao et al. is the product of the specific conditions recited in the claims, and one of skill in the art would not have regarded it as inherently falling within the scope of claim 30, for example.
	Other references in the prior art to Maillard reaction products and their antibacterial properties do not use products made by the specific reaction conditions recited in the claims.  For example Kundinger et al. (Reference included with PTO-892) discloses a study of Maillard reaction products made at a higher temperature for a longer reaction time than is recited in the claims.  Cuzzoni et al. (Reference included with PTO-892) discloses reactions carried out at lower pH and higher temperatures.  While in general, one of ordinary skill in the art would find it to be obvious to adjust the values of result-effective variables in an existing chemical reaction in order to improve the outcome, Applicant has demonstrated Aggregatibacter actinomycetemcomitans.  As affirmed by the declarant, zones of inhibition were observed only for Maillard product mixtures made with a 30 or 60 minute reaction time.  Products resulting from reactions of 15 minutes, or from 2 hours or greater, did not inhibit this organism.  This result provides evidence that some unpredictable different in the chemical composition of these different mixtures exists, overcoming any prima facie case of obviousness based on the adjustment of reaction conditions of prior art reactions, or any possibility that a prior art Maillard product might inherently fall within the limits of the claims.

Accordingly, Applicant’s amendment and declaration submitted December 14, 2021, are sufficient to remove all rejections made in the prior office action as discussed above and to place the application in condition for allowance.

Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled, “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC OLSON whose telephone number is (571)272-9051.  The examiner can normally be reached on M-F 6am-3:00pm.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ERIC OLSON/Primary Examiner, Art Unit 1623                                                                                                                                                                                                        1/10/2022